DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 2, 6, 7 and 10 are objected to because of the following informalities:  
A.	Limitations as recited in claim 2, lines 1-2 include “… a second connected…”.
However, the above claim language is unclear. Should it read “… a second connector connected..”? 
B.	Limitations as recited in claim 6, line 3 include “… first potion…”.
	Limitations as recited in claim 7, line 3 include “… first potion…”.
		Should the limitations read “…first portion”?
C.	Limitations as recited in claim 10, lines 3-4 include “… lead and oriented…”.
		Should the limitations read “…lead are oriented”?

 Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A.	Claim 8 recites the limitation "the at least two connectors" in lines 2-3. 
There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-10, 13, 14, 16 and 17, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., (US Pat. 9111949, hereinafter Yu).

Regarding claim 1, Yu discloses semiconductor package (SP), comprising:
a substrate (an interconnect metallization 505 and an underbump (UBM) lead-pad metallization 507 in Fig. 1b) including a first portion with a first thickness and a second portion with a second thickness (see the interconnect metallization 
a first semiconductor device and a second semiconductor device electrically connected to the first portion (chips 101 and 201 respectively in Fig. 1b; col. 3, line 12); and
a first connector formed in the first portion, the connector electrically and mechanically connected to a first bond pad of each of the first semiconductor device and the second semiconductor device (see a portion of 505 on the left side, 102, 202 respectively in Fig. 1b; col. 3, line 14)                                              
(Fig. 1b). 

Regarding claim 2, Yu discloses the entire claimed structure as applied to claim 1 above, including the SP comprising a plurality of conventional pad, respective metallization interconnect lines and bumps as required to provide one or more connectors including a second connector formed in the first portion electrically and mechanically connected to a respective/first bond pad of each of the first semiconductor device and the second semiconductor device (plurality of bond pads, connectors and bumps not shown in a plan view in Fig. 1b; see col. 3, lines 13-18).

Regarding claim 3, Yu discloses the entire claimed structure as applied to claim 1 above, including a surface/top of the second portion being exposed from the SP (see 507 in Fig. 1b). 



Regarding claim 6, Yu discloses the entire claimed structure as applied to claim 1 above, including active surfaces of the first semiconductor device and the second semiconductor device being electrically connected to the first potion (see 101 and 201 respectively in Fig. 1b). 

Regarding claim 7, Yu discloses the entire claimed structure as applied to claim 1 above, including active surfaces of the first semiconductor device and the second semiconductor device being connected to the first potion via a variety of conventional conductive bumps/posts in a form of a conductive via post, a bump, a stud, etc., (for example, see 6051-6054 in Fig. 1b; col. 5, lines 55-65) as required. 

Regarding claim 8, Yu discloses the entire claimed structure as applied to claim 1 above, including a mold compound covering the first semiconductor device, the second semiconductor device, the first connector, and at least a portion of the substrate (see a molding material 503, epoxy/molding material 504, 506; 101, 201, 505 and 505 and 507 respectively in Fig. 1b; col. 4, lines 15-55).



Regarding claim 10, Yu discloses the entire claimed structure as applied to claim 1 above, including the substrate having a first set of leads electrically connected to the first semiconductor device and a second set of leads electrically connected to the first semiconductor device, and wherein a substantial portion of the first set of leads are oriented substantially perpendicular to a portion of the second set of leads (for example, see interconnect lines 505 and UBM lead metallization portion of 507 having substantially vertical sidewalls respectively in a cross-sectional view in Fig. 1b).

  Regarding claim 13, Yu discloses semiconductor package (SP), comprising:
a substrate (an interconnect metallization 505 and an underbump (UBM) lead-pad metallization 507 in Fig. 1b; col. 4, lines 33-56) including a device mounting surface/bottom surface and an opposing/top surface
a first layer of conductive material including a first thickness, and a second layer of the conductive material having a second thickness (see the interconnect metallization including an interconnect line 505 and the UBM lead-pad 507 respectively having respective thicknesses in Fig. 1b; col. 4, lines 33, 56);
a first semiconductor device mounted to a first area of the device mounting surface (chip 101 in Fig. 1b; col. 3, line 12);
a second semiconductor device mounted to a second area on the device mounting surface and spaced from the first semiconductor device (chip 201 in Fig. 1b; col. 3, line 12); and
the SP further including a plurality of conventional pad, respective metallization interconnect lines and bumps as required to provide one or more connectors, inherently including at least two connectors formed of/in the first layer of the conductive material and partially between the first semiconductor device and the second semiconductor device (plurality of bond pads, connectors and bumps not shown in a plan view in Fig. 1b; see col. 3, lines 13-18)                                              
(Fig. 1b). 

Regarding claim 14, Yu discloses the entire claimed structure as applied to claim 13 above, including the substrate having a substrate thickness and the first thickness and the second thickness are less than the substrate thickness (see thicknesses of 505, 507 and 505, 507 combined respectively in Fig. 1b).
 
 Regarding claim 16, Yu discloses the entire claimed structure as applied to claim 13 above, including a mold compound covering the first semiconductor device, the second semiconductor device, the at least two connectors, and at least a portion of the substrate (see a molding material 503, epoxy/molding material 504, 506; 101, 201 and 
 
Regarding claim 17, Yu discloses the entire claimed structure as applied to claim 13 above, including the first semiconductor device and the second semiconductor device further comprise a variety of conventional conductive bumps in a form of a conductive via post, a bump, a stud/post, etc., formed on respective bond pads of the first semiconductor device and the second semiconductor device having respective ends mounted on the device mounting surface of the substrate (for example, see 6051-6054 in Fig. 1b; col. 5, lines 55-65) as required. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 4, 11, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (US Pat. 9111949, hereinafter Yu) in view of Fujimori (US Pat. 6342727).

Regarding claim 4, Yu teaches substantially the entire claimed structure as applied to claim 1 above, except a surface of the first semiconductor device and the second semiconductor device is exposed from the SP.
	Fujimori teaches a sealed SP (36, 40, 46 in Fig. 12) wherein a surface of an integrated circuit (IC) component is exposed from the SP (see 36 and 46 respectively in Fig. 12, col. 12, lines 25-45) providing improved thermal dissipation.   
	Yu and Fujimori are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu,        , because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a surface of the first semiconductor device and the second semiconductor device is exposed from the SP, as taught by Fujimori, so that thermal performance and the reliability can be improved in Yu’s SP. 

Regarding claim 11, Yu teaches substantially the entire claimed structure as applied to claim 1 above, except the substrate being a lead frame/LF.  

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the substrate being a LF, as taught by Fujimori, so that the processing and rework capability can be simplified in Yu’s SP. 

Regarding claim 15, Yu teaches substantially the entire claimed structure as applied to claim 13 above, including the connectors extending between the first area and the second area to connect the respective devices, but does not explicitly teach the at least two connectors being arranged in parallel.
	Fujimori teaches a SP having conventional connectors (leads/interconnect lines) being arranged in parallel (for example, see 32 in Fig. 7; col. 11, lines 20-30) providing process simplification. 
	  It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the at least two connectors being arranged in parallel, as taught by Fujimori, so that the processing can be simplified in Yu’s SP. 

Regarding claim 18, Yu teaches substantially the entire claimed structure as applied to claim 1 above, except the substrate is a portion of a lead frame/LF.  

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the substrate being a portion of a LF, as taught by Fujimori, so that the processing and rework capability can be simplified in Yu’s SP. 

Regarding claim 19, Yu discloses semiconductor package (SP), comprising:
a substrate including first and second layers (an interconnect metallization 505 and an underbump (UBM) lead-pad metallization 507 respectively in Fig. 1b; col. 4, lines 33-56), a first device mounting area on a first surface/bottom surface and a second device mounting area on the first surface, 
the SP further including a plurality of conventional pad, respective metallization interconnect lines and bumps as required to provide a plurality of connectors, inherently including connectors formed in the first layer between the first device mounting area and the second device mounting area (plurality of bond pads, connectors and bumps not shown in a plan view in Fig. 1b; see col. 3, lines 13-18), and an opposing second/top surface formed in the second layer (see top of 507 in Fig. 1b);
 a first semiconductor device flip chip connected to the first device mounting area on the first surface (chip 101 in Fig. 1b; col. 3, line 12);
a second semiconductor device flip chip connected to the second device mounting area on the first surface and spaced from the first semiconductor device (chip 201 in Fig. 1b; col. 3, line 12); 
the plurality of connectors including at least two connectors between the first and the second semiconductor devices (plurality of bond pads, connectors and bumps not shown in a plan view in Fig. 1b; see col. 3, lines 13-18); and
a mold compound covering the at least two connectors, the first semiconductor device, the second semiconductor device, and the substrate (see a molding material 503, epoxy/molding material 504, 506; 101, 201, 505 and 505 and 507 respectively in Fig. 1b; col. 4, lines 15-55)                                               
(Fig. 1b). 
Yu fails to explicitly teach the substrate being a portion of a LF.  
	Fujimori teaches a SP having a composite substrate (for example, see 32, 40 in Fig. 11-12; 32, 28 in Fig. 7, etc., col. 12, lines 20-65; col. 11, lines 10-30) in a conventional LF configuration to simplify processing and rework as required.  
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the substrate being a portion of a LF, as taught by Fujimori, so that the processing and rework capability can be simplified in Yu’s SP. 

12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (US Pat. 9111949, hereinafter Yu), Fujimori (US Pat. 6342727) and further in view of Ahmad (US Pat. 6200832). 

Regarding claim 12, Yu and Fujimori teach substantially the entire claimed structure as applied to claims 1 and 11 above, except the LF being one selected from a group consisting essentially of: copper (Cu); copper alloy; brass; and Alloy 42.
	Ahmad teaches a LF being formed of conventional Cu (see 102, 104 in Fig. 1; col. 4, lines 35-50).
	 Yu, Fujimori and Ahmad are analogous art because they are directed to Chip/LF Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fujimori and Yu,         because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the LF being one selected from a group consisting essentially of: copper (Cu); copper alloy; brass; and Alloy 42, as taught by Ahmad, so that thermal performance and the reliability can be improved in Yu’s SP. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811